      Case 2:18-cv-00655-MCE-CKD Document 65 Filed 04/12/21 Page 1 of 1


CHAD C. COUCHOT, Bar No. 245455
SCHUERING ZIMMERMAN & DOYLE, LLP
400 University Avenue
Sacramento, California 95825-6502
(916) 567-0400
FAX: 568-0400
Attorneys for Defendant JOHN H. FRIEND, M.D.

                        UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF CALIFORNIA

STEVEN GARCIA RODRIGUEZ,                              )   No.   2:18-cv-0655 MCE CKD P
                                                      )
             Plaintiff,                               )   ORDER REGARDING
                                                      )   DEFENDANT JOHN FRIEND,
vs.                                                   )   M.D.'S MOTION FOR DISCOVERY
                                                      )   EXTENSION (FIRST REQUEST)
DAVID BAUGHMAN, et al.,                               )
                                                      )
              Defendants.                             )
           ______________________________________    _)


      Defendant JOHN FRIEND, M.D. has filed a motion for discovery extension. Good

cause appearing, IT IS HEREBY ORDERED that:

      1. Defendant’s motion for discovery extension (ECF No. 64) is granted; and

      2. The new discovery deadlines are as follows:

             Discovery Cut-Off:                                    June 15, 2021

             Dispositive Motions Deadline:                         August 31, 2021



Dated: April 12, 2021
                                                    _____________________________________
                                                    CAROLYN K. DELANEY
                                                    UNITED STATES MAGISTRATE JUDGE
